                                             Case 19-31588-lkg                Doc   Filed 09/21/20   Page 1 of 3
Fill in this information to identify the case:


Debtor 1: Lucas M Seely

Debtor 2:
                (Spouse, if filing)

United States Bankruptcy Court for the: Southern District of Illinois

Case number 19-31588




Form 4100R
Response to Notice of Final Cure Payment                                                                                                  10/15
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.


 Part 1:          Mortgage Information

 Name of Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                      Court Claim No. (if known): 3-1

 Last four digits of any number you use to identify the debtor's account: XXXXXX6069

 Property Address:                    221 Elvira Drive
                                      Number      Street


                                      Fairview Heights, IL 62208
                                      City                    State     ZIP Code



 Part 2:          Prepetition Default Payments

 Check one:

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim

       Creditor disagrees that debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.
       Creditor asserts that the total prepetition amount remaining unpaid as the date of this response is:     $__________



 Part 3:          Postpetition Default Payments

 Check one:

       Creditor states the debtor(s) are current with all Postpetition payments consistent with § 1322 (b)(5) of the Bankruptcy Code,
       including all fees, charges, expenses, escrow and costs.

       The next Postpetition payment from the debtor (s) is due on: 10/01/2020

       Creditor states the debtor(s) are not current on all postpetition payments consistent with § 1322 (b)(5) of the Bankruptcy Code,
       including all fees, charges, expenses, escrow and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:
       a.   Total postpetition ongoing payments due:                                                          (a)            $0.00
       b.   Suspense Balance:                                                                               + (b)            (0.00
       c.   Total. Add lines a and b.                                                                         (c)            $0.00

       Creditor asserts that the debtor(s) are contractually obligated
       for the postpetition payment(s) that first became due on:
                                         Case 19-31588-lkg          Doc       Filed 09/21/20            Page 2 of 3

Debtor 1: Marcus McClain                                                        Case number (if known): 15-30436
           First Name      Middle Name         Last Name


Part 4:           Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current
with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment
history disclosing the following amounts from the date of the bankruptcy filing through the date of this response:

    all payments received;
    all fees, costs, escrow, and expenses assessed to the mortgage; and
    all amounts the creditor contends remain unpaid.



Part 5:           Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.

Check the appropriate box:

     I am the creditor.
     I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.

X        /s/ Richard B. Aronow                                                           Date 09/21/2020
                                         Signature

Print:                  Richard B. Aronow                                                Title Attorney for Creditor
                        First Name        Middle Name         Last Name

Company                 Shapiro Kreisman & Associates, LLC

Address                 2121 Waukegan Road, Suite 301
                        Number     Street

                        Bannockburn, IL 60015
                        City                               State ZIP Code
Phone                   (847) 291-1717                                                   Email
                                     Case 19-31588-lkg            Doc       Filed 09/21/20            Page 3 of 3

Debtor 1: Marcus McClain                                                      Case number (if known): 15-30436
         First Name    Middle Name       Last Name




                                                           Certificate of Service
I hereby certify that a copy of the foregoing Response to Notice of Final Cure Payment was served on the parties listed below by postage prepaid
U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered with the court on

Date:    September 21, 2020

Chapter 13 Trustee: Russell C Simon, Chapter 13 Trustee

Trustee Address: 24 Bronze Pointe, Swansea, IL 62226

Trustee Email:

Debtor’s Counsel Name: Ronald Allan Buch, Ronald A Buch and Associates

Debtor’s Counsel Address; 5312 W Main St, Belleville, IL 62226


Debtor’s Counsel Email: Belleville@tbcwam.com


Debtor 1 Name: Lucas M Seely

Debtor 2 Name:

Debtor’s Mailing Address: 221 Elvira Drive, Fairview Heights, IL 62208

Debtor Email:

                                                                               _/s/ Richard B. Aronow_________________
                                                                               Richard B. Aronow
